Execution Version


Exhibit 10.3

AMENDED AND RESTATED GUARANTY
This AMENDED AND RESTATED GUARANTY, dated as of August 20, 2015 (this
“Guaranty”), is made by COMPUTER SCIENCES CORPORATION, a Nevada corporation
(“CSC”), in favor of THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as Administrative Agent (as defined below) (the “Guaranteed Party”)
for the benefit of the Purchasers (as defined below).
WITNESSETH
WHEREAS, CSC is the guarantor under that certain Guaranty, dated as of June 12,
2015 in favor of BTMU (as assignee of The Royal Bank of Scotland plc (the
“Original Guaranteed Party”)) (as amended, restated or otherwise modified from
time to time, the “Existing Guaranty”), which guarantees the obligations of CSC
Government Solutions LLC, a Nevada limited liability company and a wholly-owned
Subsidiary of CSC (“CSCGS”), under that certain Master Accounts Receivable
Purchase Agreement dated as of April 21, 2015, between CSC and BTMU (as assignee
of the Original Guaranteed Party) (as heretofore amended, supplemented or
otherwise modified, the “Original Agreement”), pursuant to which the Original
Guaranteed Party has purchased Contract Receivables and Related Assets from CSC
and CSCGS;
WHEREAS, CSC, CSCGS and BTMU, as administrative agent (the “Administrative
Agent”) and certain purchasers identified therein (the “Purchasers”) entered
into an Amended and Restated Master Accounts Receivable Purchase Agreement dated
as of the date hereof (as amended, restated or otherwise modified from time to
time, the “Agreement”; capitalized terms not otherwise defined herein shall have
the meanings given to them therein);
WHEREAS, the Guaranteed Party and CSC desire to amend and restate the Existing
Guarantee on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing and in order to induce the
Guaranteed Party to continue to purchase Contract Receivables and Related Assets
from CSC and CSCGS, CSC agrees as follows:
1.CSC absolutely, unconditionally and irrevocably guarantees, as primary obligor
and not as surety, to the Guaranteed Party the prompt payment when due, in full
of any and all indebtedness and other monetary obligations owing by CSCGS to the
Guaranteed Party under or pursuant to the Purchase Documents, upon the
Guaranteed Party’s first written demand of CSC that CSCGS failed to pay any
amount due under or in connection with the Purchase Documents, irrespective of
any objection by CSCGS, and the performance and discharge by CSCGS of any other
performance obligations of CSCGS under the Agreement (collectively, the
“Guaranteed Obligations”).
2.    CSC absolutely, unconditionally and irrevocably agrees to pay promptly on
demand all costs and expenses of the Guaranteed Party, if any (including,
without limitation, reasonable counsel fees and out of pocket expenses) in
connection with enforcement (whether through negotiation, legal proceedings or
otherwise) of its rights under this Guaranty or any other Purchase Document (the
“Expense Obligations”).
3.    CSC agrees to pay the Guaranteed Obligations and Expense Obligations,
regardless of any applicable law now or hereafter in effect in any jurisdiction
affecting any terms of any Purchase Document or the rights of the Guaranteed
Party with respect thereto, and notwithstanding a discharge in bankruptcy of all
or any part of Seller’s obligations under the Agreement. The liability of CSC
hereunder shall be an absolute and primary obligation of payment and the
Guaranteed Party shall not be required to first (i) proceed against CSCGS; (ii)
proceed against or exhaust any security held from CSCGS; or (iii) pursue any
other remedies it may have, including remedies against other guarantors.
4.    CSC unconditionally and irrevocably waives promptness, diligence, notice
of acceptance hereof, and all other notices and demands of any kind to which CSC
may be entitled as a guarantor, including, without limitation, demands of
payment and notices of nonpayment, default, protest and dishonor to CSC or
CSCGS. CSC further hereby waives notice of, consents to, and irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to any or
all of the following: (a) any agreement or arrangement for payment, extension or
subordination, of the whole or any part of CSCGS's obligations under the
Agreement, (b) the modification, amendment, waiver or consent to departure of
any of the terms of the Agreement, including, without limitation, in the time,
place or manner of payment or any increase in the Guaranteed Obligations
resulting from the extension of additional credit to CSCGS or otherwise, (c) the
forbearance by the Guaranteed Party in the exercise of any rights against CSCGS,
(d) the change in location or release of any collateral of CSCGS (if any) or the
taking of a security interest in any additional or substituted collateral of
CSCGS (if any), (e) any lack of validity or enforceability of any Purchase
Document or any agreement or instrument relating thereto, (f) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Guaranteed Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of CSC or other rights of CSC to proceed against CSCGS,
(g) any defense based on the right of set-off or counterclaim against or in
respect of the obligations owed by CSCGS under the Purchase Documents, or (h)
any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Guaranteed Party that might otherwise constitute a defense available to, or a
discharge of CSCGS or any other guarantor or surety.

        

--------------------------------------------------------------------------------




The only defenses CSC shall have under this Guaranty are the defenses described
in Section 12 and the payment in full of the Guaranteed Obligations and Expense
Obligations.
5.    This Guaranty will continue to be effective or will be reinstated, as the
case may be, if at any time any payment made to the Guaranteed Party is
rescinded or must be returned upon the occurrence of any bankruptcy proceeding
of CSCGS, as if such payment had not been made.
6.    This Guaranty is a continuing guaranty and shall continue in full force
and effect until terminated pursuant to this Section 6. This Guaranty shall
automatically terminate upon the earlier to occur of:
(a)    payment and performance in full of the Guaranteed Obligations and Expense
Obligations (whether by CSCGS or otherwise), other than contingent
indemnification obligations with respect to which no claim has been made;
provided, that any such termination shall be subject to the reinstatement
provisions set forth in Section 5 of this Guaranty; and
(b)    the CSC Guaranty Termination Date set forth in the Guaranteed Party’s
written notice delivered to CSC pursuant to Section 14.25 of the Agreement.
7.    CSC hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against CSCGS that arise from
the existence, payment, performance or enforcement of this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Guaranteed Party against CSCGS, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, unless and
until all of the Guaranteed Obligations and Expense Obligations shall have been
paid in full in cash. If any amount shall be paid to CSC in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations and Expense Obligations, such amount shall be
received and held in trust for the benefit of the Guaranteed Party, and shall
forthwith be paid or delivered to the Guaranteed Party in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty.
8.    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, CSC AND THE GUARANTEED
PARTY HEREBY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED HEREON. Any assignee of the Guaranteed Party permitted by the Agreement
and all subsequent assignees permitted by the Agreement shall have all of the
rights of the Guaranteed Party hereunder and may enforce this Guaranty with the
same force and effect as if such Guaranty were given to such assignee in the
first instance. The invalidity, illegality or unenforceability of any provision
of this Guaranty shall not affect the validity, legality or enforceability of
any of its other provisions. LEGAL RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. This Guaranty shall be binding on CSC and its successors and assigns.
9.    CSC AND THE GUARANTEED PARTY HEREBY IRREVOCABLY CONSENT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
FEDERAL DISTRICT COURT FOR THE STATE OF NEW YORK IN CONNECTION WITH ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY. CSC AND THE GUARANTEED PARTY WAIVE ANY OBJECTIONS BASED
UPON VENUE OR “FORUM NON CONVENIENS” IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING. CSC CONSENTS THAT PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
SERVED UPON IT BY REGISTERED MAIL DIRECTED TO UNDERSIGNED AT ITS ADDRESS SET
FORTH BELOW.
10.    CSC acknowledges the accuracy of the facts set forth in the recitals
hereto and further acknowledges that it has, or will, receive substantial
benefit and good and adequate consideration from the accommodations granted to
CSCGS by the Guaranteed Party pursuant to the Agreement. CSC warrants and
represents that:
(a)    it is duly organized, validly existing and in good standing in its
jurisdiction of formation;
(b)    it has the authority to carry on its business as presently conducted;
(c)    this Guaranty is a legal, valid and binding obligation of CSC,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, (b) concepts of reasonableness and (c) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
(d)    it has full power and authority to execute, deliver and perform its
obligations under this Guaranty; and
(e)    the execution and delivery of this Guaranty (i) has been authorized by
all requisite corporate action, (ii) does not and will not violate (1) the
Guarantor’s certificate of incorporation or bylaws, or (2) any applicable law or
material contractual restriction binding on or affecting the Guarantor, or (iii)
does not and will not result in the creation or imposition of any lien on any
asset of the Guarantor.




--------------------------------------------------------------------------------




11.    CSC covenants and agrees that it will, unless this Guaranty shall have
terminated in accordance with the last sentence of Section 6 hereof:
(a)    Comply, and cause CSCGS to comply, with all applicable laws, rules,
regulations and orders, except to the extent any non-compliance would not
reasonably be expected to have a Material Adverse Effect.
(b)    Furnish to Guaranteed Party:
(i)    as soon as available and in any event within 60 days of the end of each
of the first three fiscal quarters of each fiscal year of CSC, a copy of the
quarterly report (x) for such quarter for CSC, containing a consolidated balance
sheet and consolidated statements of income and (x) for the period consisting of
the fiscal year then elapsed, for CSC, containing consolidated statements of
stockholders’ equity and cash flows; and
(ii)    as soon as available and in any event within 120 days after the end of
each fiscal year of CSC, a copy of the consolidated annual audit report for such
year for CSC, containing financial statements (including a consolidated balance
sheet, consolidated statements of income, retained earnings and cash flows of
CSC) for such year, accompanied by an opinion of Deloitte & Touche or other
nationally recognized independent public accountants. The opinion shall be
unqualified (as to going concern, scope of audit and disagreements over the
accounting or other treatment of offsets) and shall state that such consolidated
financial statements present fairly the consolidated financial position of CSC
as at the dates indicated and the results of their operations and cash flow for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as stated therein) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.
In lieu of furnishing to the Guaranteed Party paper copies of the documents
required to be delivered pursuant to clauses (i) and (ii), to the extent such
documents are filed with the Securities and Exchange Commission (or any
successor agency) (the “SEC”), CSC shall notify Guaranteed Party when such
documents are so filed and may make such documents available to the Guaranteed
Party at its Internet website located at http://www.csc.com and through the
SEC’s EDGAR system;
(c)    Maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as are usually insured by
companies engaged in similar businesses. Notwithstanding the foregoing, CSC may
maintain a plan or plans of self-insurance to such extent and covering such
risks as is usual for companies of comparable size engaged in the same or
similar business, which plans shall include, among other things, adequate
reserves for the risks that are self-insured. On request, CSC will advise the
Guaranteed Party concerning any such plan or plans for self-insurance;
(d)    At all times maintain its fundamental business and preserve and keep in
full force and effect its corporate existence and all material rights,
franchises and licenses necessary or desirable in the normal conduct of its
business, in each case as applicable, except a Permitted Transaction and except
if, in the reasonable business judgment of CSC, it is in the business interest
of CSC or the Seller not to preserve and maintain such rights (charter and
statutory), franchises and licenses, and such failure to preserve the same would
not reasonably be expected to have a Material Adverse Effect. As used herein,
“Permitted Transaction” means, in the case of any consolidation or merger
involving CSC, either (i) CSC is the surviving entity or (ii) the Person
surviving or resulting from such consolidation or merger shall have assumed the
obligations of CSC hereunder in an agreement or instrument reasonably
satisfactory in form and substance to the Guaranteed Party and such surviving
corporation shall have delivered, for the benefit of Guaranteed Party, such
other documents as may reasonably be requested, including, without limitation,
information in respect of “know your customer” and similar requirements, an
incumbency certificate and an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Guaranteed
Party, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof; and
(e)    Keep in all material respects, proper books of record and account in
accordance with GAAP.
12.    Except as otherwise provided in this Guaranty, CSC shall be under no
greater obligation or greater liability under this Guaranty in relation to any
Guaranteed Obligation than CSC would have been under the Agreement if CSC had
been named as CSCGS in the Agreement and any defenses available to CSCGS in
respect of its obligations under the Agreement or otherwise shall be available
to CSC and Guaranteed Party may not recover under the Agreement, this Guaranty
or otherwise for the same loss more than once.
13.    On the date hereof, the Existing Guaranty shall be amended, restated and
superseded in its entirety by this Guaranty. CSC acknowledges and agrees that
(i) this Guaranty does not constitute a novation or termination of the Existing
Guaranty as in effect immediately prior to the effectiveness of this Guaranty
and (ii) the obligations of CSC under the Existing Guaranty as in effect
immediately prior to the effectiveness of this Guaranty are in all respects
continuing (as amended and restated hereby) with only the terms thereof being
modified as provided in this Guaranty. Each reference to the Existing Guaranty
or the “Guaranty” in any Purchase Document shall be deemed to be a reference to
this Guaranty as amended and restated hereby.






--------------------------------------------------------------------------------






A copy of this Guaranty shall be effective as an original as provided in the
Agreement.
Dated Effective as of August 20, 2015.
COMPUTER SCIENCES CORPORATION, a Nevada corporation
By /s/ Paul N. Saleh
Name: Paul N. Saleh
Title: Executive Vice President and Chief Financial Officer


By /s/ William L. Deckelman, Jr.
Name: William L. Deckelman, Jr.
Title: Executive Vice President and General Counsel


NOTICE ADDRESS:
COMPUTER SCIENCES CORPORATION
3170 Fairview Park Drive
Falls Church, VA 22042
USA
Attention: Executive Vice President and General Counsel




--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
By /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Managing Director




NOTICE ADDRESS:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
1251 Avenue of the Americas
New York, New York 10020
Attention: R. Gregory Hurst
Email: rhurst@us.mufg.jp


